United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 22-1727
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Terrance Golden

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                   Appeal from United States District Court
                   for the Northern District of Iowa - Eastern
                                 ____________

                         Submitted: November 28, 2022
                           Filed: December 7, 2022
                                [Unpublished]
                                 ___________

Before BENTON, ERICKSON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Terrance Golden appeals after a jury found him guilty of drug and firearm
offenses, and the district court1 imposed a sentence of 262 months in prison. His

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
counsel has moved to withdraw and has filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the sufficiency of the evidence and the reasonableness
of the sentence.

       We conclude that the evidence was sufficient to convict Golden of both counts.
See United States v. Birdine, 515 F.3d 842, 844 (8th Cir. 2008) (sufficiency of
evidence to support conviction is reviewed de novo, viewing evidence in light most
favorable to jury verdict). As to the conviction for possessing a firearm as a felon,
while counsel argues that no witness had observed Golden carrying a firearm, the
evidence showed constructive possession. Specifically, the firearm was hidden in the
bathroom ceiling of his hotel room, which he--unlike his roommate--was tall enough
to reach; and the holster was found in a basket containing his clothing and a vehicle
title with his alias. See United States v. Piwowar, 492 F.3d 953, 955 (8th Cir. 2007)
(constructive possession of firearm is established if possessor had control over place
where firearm was located, or control, ownership, or dominion over firearm itself).

       As to the drug conviction, while counsel argues that the evidence did not show
intent to distribute, we conclude that it was sufficient. Specifically, Golden possessed
4.94 grams of crack cocaine in 23 baggies, approximately $1,800 in cash, multiple
baggies containing cocaine residue with the corners torn off, and a digital scale that
tested positive for cocaine residue hidden next to the pistol; and his cell phone
contained text messages that were consistent with distribution. See United States v.
Thompson, 686 F.3d 575, 580, 585 (8th Cir. 2012) (intent to distribute may be
inferred from such things as possession of large quantity of controlled substance,
presence of paraphernalia used to aid in distribution of drugs, large sums of
unexplained cash, presence of firearms, baggies with corners torn off in box where
officers found cocaine).

      We conclude that Golden waived any challenge to the reasonableness of the
sentence, as he received the sentence his counsel specifically requested. See United

                                          -2-
States v. Thompson, 289 F.3d 524, 526 (8th Cir. 2002) (defendant may not complain
when district court gave him exactly what his counsel requested--sentence at low end
of Guidelines range).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                        -3-